
	
		II
		110th CONGRESS
		1st Session
		S. 1800
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mrs. Clinton (for
			 herself, Mr. Bayh,
			 Mr. Schumer, Mrs. Boxer, Mr.
			 Harkin, Mr. Lautenberg, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require
		  emergency contraception to be available at all military health care treatment
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Care for Servicewomen
			 Act.
		2.Requirement to make
			 available emergency contraception at all military health care treatment
			 facilitiesSection 1074g(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(9)(A)Emergency contraception
				shall be included on the basic core formulary of the uniform formulary,
				notwithstanding any provision of law or regulation requiring that only drugs
				ordered or prescribed by a physician (or other authorized provider) may be
				included in the uniform formulary.
					(B)Nothing in subparagraph (A) may be
				construed to require emergency contraception to be covered under the pharmacy
				benefits program.
					(C)Notwithstanding paragraph (4), prior
				authorization shall not be required for emergency contraception. Nothing in the
				preceding sentence may be construed as waiving any provision of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other
				provision of law administered by the Food and Drug Administration, including
				rules and orders of such Administration in effect at any time under such Act or
				other provisions of law.
					(D)In this paragraph, the term
				emergency contraception means a drug, drug regimen, or device that
				is—
						(i)approved by the Food and Drug
				Administration to prevent pregnancy; and
						(ii)used
				postcoitally.
						.
		
